Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/26/2022.
Claims 1-4, 6-14, and 16-22 are pending and have been examined.
Claims 1-4, 6-14, and 16-22 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Interpretation:
Claims below use “circuitry configured to” language to denote invocation of 112(f).
Storage circuitry – Specification on 024;
Control circuitry - Specification on 037.
Therefore, the claims are interpreted in view of the above implementations.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 10445312; “Lewis” hereinafter), further in view of Chandler-Pepelnjak et al. (US 20030074252; “Chandler” hereinafter), and further in view of Villars (US 20130024274).
As per claim 1, Lewis discloses A system for preventing corruption in stateful data used for determining incrementality of impressions corresponding to the stateful data, the system comprising: cloud-based storage circuitry configured to:
receive a full data set; filter the full data set [based on a geographic area] (Lewis [cl.5 lns 60-67: “The resulting count may be compared by a correlator 254 to a corresponding count for a subset in a control data set or a test data set, and a difference determined.”]), comprising operations to:
filter the full data set to extract a test data set, wherein the test data set comprises respective stateful data for test content [corresponding to a first geographic area] (Lewis [cl.3 lns 1-10: “At step 150, data sets for comparison, including a control data set and one or more test data sets, may be collected.”]; [cl.5 lns 40-50: “In some implementations, the MapReduce function 252 may partition the aggregated data sets into a plurality of subsets. Subsets may be predetermined across the data range, such as subdivisions of frequency ranges, sets of detectors, related websites, related genres of media content, or any other type of associated or related data.”] See also below rejection for geographic combination and filtering is considered any reduction of data into a subset taught by both Lewis and Villars below, i.e. category.), and wherein the respective stateful data indicates impressions made corresponding to the test content; and
filter the full data set to extract a control data set, wherein the control data set comprises respective stateful data for control content [corresponding to a second geographic area] (Lewis [cl.3 lns 1-10: “At step 150, data sets for comparison, including a control data set and one or more test data sets, may be collected.”]; [cl.5 lns 60-67: “The resulting count may be compared by a correlator 254 to a corresponding count for a subset in a control data set or a test data set, and a difference determined.”]; [cl.6 lns 24-37: “Accordingly, control groups and test groups may be divided temporally, physically or logically, or both temporally and physically or logically.”]; See above.), and wherein the respective stateful data [indicates impressions made corresponding to the control content]; 
cloud-based control circuitry configured to:
retrieve the test data set; retrieve the control data set (Lewis [cl.3 lns 1-10: “At step 150, data sets for comparison, including a control data set and one or more test data sets, may be collected.”]),;
retrieve a data normalization function set, wherein the data normalization function set comprises a first function for applying to the test data set and a second function for applying to the control data set (Lewis [cl.3 lns 2-10: “The data sets may be normalized at step 155, either broadly or across the entire data range 104 in some implementations; or across sub regions in other implementations. Normalization may account for large values present in both control and test data sets that would otherwise reduce the significance of smaller correlated values, creating false negatives.”]);
process the test data set using the first function to determine an uncorrupted test data set, wherein the uncorrupted test data set comprises uncorrupted [respective stateful data] for the test content, and wherein the uncorrupted [respective stateful data indicates uncorrupted impressions] made corresponding to the test content (Lewis [cl.4 ln 60 – cl.5 ln 7: “Measurement engine 250 may execute a normalization function to normalize non-null values within a data set, reducing the effect of large, irrelevant data signals.”]; [cl.4 lns 50-55: “As discussed above, data signals may be stored as control data set 210 and test data set(s) 215, such as test data sets for a plurality of test groups.”]);
process the control data set using the control function to determine an uncorrupted control data set, wherein the uncorrupted control data set comprises uncorrupted [respective stateful data] for the control content, and wherein the uncorrupted respective stateful data indicates uncorrupted impressions made corresponding to the control content (Lewis [cl.4 ln 60 – cl.5 ln 7: “Measurement engine 250 may execute a normalization function to normalize non-null values within a data set, reducing the effect of large, irrelevant data signals.”]; [cl.4 lns 50-55: “As discussed above, data signals may be stored as control data set 210 and test data set(s) 215, such as test data sets for a plurality of test groups.”]);
determine an incrementality across values in the full data set based on the uncorrupted impressions made corresponding to the test content and uncorrupted impressions made corresponding to the control content by (Lewis [cl.5 ln 60-cl.6 ln 5: “The resulting count may be compared by a correlator 254 to a corresponding count for a subset in a control data set or a test data set, and a difference determined. Correlator 254 may comprise an application, service, server, daemon, or other executable logic for determining a difference or calculating a correlation between two data sets or subsets. The calculated difference may comprise a difference between the counts, or may comprise a correlation coefficient.”]):
determining a first conversion rate of the uncorrupted impressions made corresponding to the test content; determining a second conversion rate of the uncorrupted impressions made corresponding to the control content (Lewis [cl.3 lns 14-25: “The output sets may be used for further processing, such as tuning a bandpass filter to a detected significant frequency, reducing noise levels; selecting additional media for distribution based on a detected rise in interest in a genre or set; aggregating significant signals from noise for cryptographic analysis; etc.”]); and 
determining the incrementality based on the first conversion rate and the second conversion rate; and generate for display, on a user interface, a recommendation based on the incrementality (Lewis [cl.3 lns 14-25: “This may allow for identification and analysis of correlations and differences between the subsets at step 165. Once a subset with a statistically significant difference is identified, it may be added to an output set at step 170.”]).
Even though Lewis does not explicitly teach, however, Chandler in an analogous art teaches:
indicates impressions made corresponding to the control content and respective stateful data indicates uncorrupted impressions (Chandler [0027: “For each frequency level, a series of points are produced. these points describe the interplay between reach and impressions under the Monte Carlo method. Moreover, these points describe a smooth curve. One may fit curves that describe the relationship between Impressions and Effective Reach for each of the effective frequencies from 1 to 15.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the type of data that is being monitored and stored for later consumption including frequencies and impressions of Chandler into the filtering and analyzing user data of Lewis to produce an expected result of using impression state data to normalize a plurality of data sets. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze user interaction with impression data to determine rate of false positives or negatives (Lewis [cl.1 lns 20-28]).
Lewis in view of Chandler do not explicitly teach, however, Villars in an analogous art teaches:
creating test and control groups corresponding to first geographic area and second geographic area and based on a geographic area (Villars [0024: “Having grouped the third party's data set members into small groups based on selected activities and/or characteristics (e.g., demographic and geographic information), the third party can effectively direct communications of interest to these small groups or microsegments.”]; [0046: “Microsegments may be defined based on geographical or demographical information, such as age, gender, income, marital status, postal code, income, spending propensity, familial status, etc. Categories may be bucketed to avoid the use of PII (e.g., representing age by a range of ages). In some embodiments, microsegments may be defined by a plurality of geographical and/or demographical categories.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the grouping of entities using geographic and demographic categories of Villars into the filtering and analyzing user data of Lewis to produce an expected result of filtering a dataset to create groups defined by geographic location information. The modification would be obvious because one of ordinary skill in the art would be motivated to provide advertiser with granular data for particular purposes (Villars [0040-0050]).

As per claim 2, Lewis discloses A method for preventing corruption in stateful data used for determining incrementality of impressions corresponding to the stateful data, the method comprising:
filtering, using control circuitry, a full data set to extract a test data set, wherein the test data set comprises [respective stateful data for test content [corresponding to a first geographic area], and wherein the respective stateful data indicates impressions made corresponding to the test content] (Lewis [cl.3 lns 1-10: “At step 150, data sets for comparison, including a control data set and one or more test data sets, may be collected.”] See also below rejection for geographic combination and filtering is considered any reduction of data into a subset taught by both Lewis and Villars below.);
filtering, using the control circuitry, the full data set to extract a control data set, [wherein the control data set comprises respective stateful data for control content [corresponding to a second geographic area], and wherein the respective stateful data indicates impressions made corresponding to the control content] (Lewis [cl.3 lns 1-10: “At step 150, data sets for comparison, including a control data set and one or more test data sets, may be collected.”] See above.);
retrieving, using the control circuitry, a data normalization function set, wherein the data normalization function set comprises a first function for removing corruption from the test data set and a second function for removing corruption from the control data set (Lewis [cl.3 lns 2-10: “The data sets may be normalized at step 155, either broadly or across the entire data range 104 in some implementations; or across sub regions in other implementations. Normalization may account for large values present in both control and test data sets that would otherwise reduce the significance of smaller correlated values, creating false negatives.”]);
processing, using the control circuitry, the test data set using the first function to determine an uncorrupted test data set, wherein the uncorrupted test data set comprises uncorrupted respective stateful data for the test content, and wherein the uncorrupted respective stateful data indicates uncorrupted [impressions made corresponding to the test content] (Lewis [cl.4 ln 60 – cl.5 ln 7: “Measurement engine 250 may execute a normalization function to normalize non-null values within a data set, reducing the effect of large, irrelevant data signals.”]; [cl.4 lns 50-55: “As discussed above, data signals may be stored as control data set 210 and test data set(s) 215, such as test data sets for a plurality of test groups.”]); 
processing, using the control circuitry, the control data set using the control function to determine an uncorrupted control data set, wherein the uncorrupted control data set comprises uncorrupted respective stateful data for the control content, and wherein the uncorrupted respective stateful data indicates uncorrupted [impressions made corresponding to the control content] (Lewis [cl.4 ln 60 – cl.5 ln 7: “Measurement engine 250 may execute a normalization function to normalize non-null values within a data set, reducing the effect of large, irrelevant data signals.”]; [cl.4 lns 50-55: “As discussed above, data signals may be stored as control data set 210 and test data set(s) 215, such as test data sets for a plurality of test groups.”]);
determining, using the control circuitry, an incrementality across values in the full data set based on the uncorrupted impressions made corresponding to the test content and uncorrupted impressions made corresponding to the control content (Lewis [cl.5 ln 60-cl.6 ln 5: “The resulting count may be compared by a correlator 254 to a corresponding count for a subset in a control data set or a test data set, and a difference determined. Correlator 254 may comprise an application, service, server, daemon, or other executable logic for determining a difference or calculating a correlation between two data sets or subsets. The calculated difference may comprise a difference between the counts, or may comprise a correlation coefficient.”]); and
generating for display, on a user interface, a recommendation based on the incrementality (Lewis [cl.3 lns 14-25: “This may allow for identification and analysis of correlations and differences between the subsets at step 165. Once a subset with a statistically significant difference is identified, it may be added to an output set at step 170.”]). 
Even though Lewis does not explicitly teach, however, Chandler in an analogous art teaches:
impressions made corresponding to some content and respective stateful data for test content, and wherein the respective stateful data indicates impressions made corresponding to the test content (Chandler [0027: “For each frequency level, a series of points are produced. these points describe the interplay between reach and impressions under the Monte Carlo method. Moreover, these points describe a smooth curve. One may fit curves that describe the relationship between Impressions and Effective Reach for each of the effective frequencies from 1 to 15.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the type of data that is being monitored and stored for later consumption including frequencies and impressions of Chandler into the filtering and analyzing user data of Lewis to produce an expected result of using impression state data to normalize a plurality of data sets. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze user interaction with impression data to determine rate of false positives or negatives (Lewis [cl.1 lns 20-28]).
Lewis in view of Chandler do not explicitly teach, however, Villars in an analogous art teaches:
creating test and control groups corresponding to first geographic area and second geographic area (Villars [0024: “Having grouped the third party's data set members into small groups based on selected activities and/or characteristics (e.g., demographic and geographic information), the third party can effectively direct communications of interest to these small groups or microsegments.”]; [0042-0050: “Microsegments may be defined based on geographical or demographical information, such as age, gender, income, marital status, postal code, income, spending propensity, familial status, etc. Categories may be bucketed to avoid the use of PII (e.g., representing age by a range of ages). In some embodiments, microsegments may be defined by a plurality of geographical and/or demographical categories.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the grouping of entities using geographic and demographic categories of Villars into the filtering and analyzing user data of Lewis to produce an expected result of filtering a dataset to create groups defined by geographic location information. The modification would be obvious because one of ordinary skill in the art would be motivated to provide advertiser with granular data for particular purposes (Villars [0040-0050]).

As per claim 3, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein the respective stateful data for the test content is an cookie for the test content, and wherein the respective stateful data for the control content is an [HTTP cookie] for the control content (Lewis [cl.5 lns 40-50: “Subsets may be predetermined across the data range, such as subdivisions of frequency ranges, sets of detectors, related websites, related genres of media content, or any other type of associated or related data.”]). 

As per claim 4, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, further comprising:
retrieving the full data set; dividing the full data set into a first data set and a second data set, wherein the first data set comprises [ninety percent] of the full data set, and wherein the second data set comprises ten percent of the full data set (Lewis [cl.5 lns 39-49: “In some implementations, the MapReduce function 252 may partition the aggregated data sets into a plurality of subsets.”]);
assigning the second data set as the control data set; determining a portion of the first data set corresponding to a size of the second data set; and assigning the portion of the first data set as the test data set (Lewis [cl.5 lns 60-67: “The resulting count may be compared by a correlator 254 to a corresponding count for a subset in a control data set or a test data set, and a difference determined.”]).
Even though Lewis does not explicitly teach dividing data set into ninety percent of a total, it does teach a fraction or a subset of the total set. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a percentage of the total data items from the subset creation criteria taught in Lewis. Examiner takes official notice that the substitution is merely obvious and teaching found in Lewis at least suggests such a substitution. The modification would be obvious because one of ordinary skill in the art would be motivated to use partial data which is a super majority of data when analyzing corruption to accurately account for the entire data set but also to reduce the cost of analyzing all the data.

As per claim 6, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, further comprising:
retrieving the full data set; and filtering the full data set based on whether data from the full data set is attributable to a household (Lewis [cl.5 lns 40-50: “In some implementations, the MapReduce function 252 may partition the aggregated data sets into a plurality of subsets. Subsets may be predetermined across the data range, such as subdivisions of frequency ranges, sets of detectors, related websites, related genres of media content, or any other type of associated or related data.”]; [cl.6 lns 24-37: “Accordingly, control groups and test groups may be divided temporally, physically or logically, or both temporally and physically or logically.” See also Villars [0046: “Microsegments may be defined based on geographical or demographical information, such as age, gender, income, marital status, postal code, income, spending propensity, familial status, etc”]; [0056: “For example, if a family restaurant is launching an advertising campaign and is requesting microsegments of families with a spend propensity on restaurants, then the demographic information may include familial status, but not age. If a bar is launching an advertising campaign, then demographic information may include age, but not familial status. “] Where household may include an entity.]).

As per claim 7, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein:
the first function comprises: determining respective impression metrics for the test data set; and filtering out data from the test data set that has a respective impression metric over two standard deviations from a mean of the respective impression metrics for the test data set (Lewis [cl.5 ln 60-cl.6 ln 25: “Correlator 254 may comprise an application, service, server, daemon, or other executable logic for determining a difference or calculating a correlation between two data sets or subsets. The calculated difference may comprise a difference between the counts, or may comprise a correlation coefficient. If the difference is above a threshold (e.g. 1, 5, 10, 20, etc., depending on implementation of normalization) or correlation coefficient (e.g. p-value) is less than a threshold (e.g. 0.05), then the subset may be considered statistically significant, and may be added to an output data 220 of statistically significant subset data ranges.”]; [cl.7 lns 5-20: “In one implementation, for example, a threshold may be determined based off the sum of the non-null values, such as an average, and non-null values exceeding the average (or twice the average, or 1.5 times the average) may be reduced to such a threshold.” This is an example of using normalization to determine data sets.]); and the second function comprises: determining respective impression metrics for the control data set; and filtering out data from the control data set that has a respective impression metric over two standard deviations from a mean of the respective impression metrics for the control data set (Lewis [cl.8 lns 1-20: “In another implementation, the system may calculate a p-value from the weighted, normalized scores for a plurality of subsets (which may or may not include all of the subsets) in the test data and control data (e.g. calculating a mean and standard deviation for subset scores in each of the data sets, and then calculating a Pearson correlation coefficient based on the calculated mean and standard deviations).”]). 

As per claim 8, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein: the first function comprises: determining respective impression metrics for the test data set; and determining a mean of the respective impression metrics for the test data set (Lewis [cl.8 lns 1-20: “In another implementation, the system may calculate a p-value from the weighted, normalized scores for a plurality of subsets (which may or may not include all of the subsets) in the test data and control data (e.g. calculating a mean and standard deviation for subset scores in each of the data sets, and then calculating a Pearson correlation coefficient based on the calculated mean and standard deviations).”]); and the second function comprises: determining respective impression metrics for the control data set; and determining a mean of the respective impression metrics for the control data set (Lewis [cl.5 lns60-cl.6 ln 20: “Correlator 254 may comprise an application, service, server, daemon, or other executable logic for determining a difference or calculating a correlation between two data sets or subsets. The calculated difference may comprise a difference between the counts, or may comprise a correlation coefficient. If the difference is above a threshold (e.g. 1, 5, 10, 20, etc., depending on implementation of normalization) or correlation coefficient (e.g. p-value) is less than a threshold (e.g. 0.05), then the subset may be considered statistically significant, and may be added to an output data 220 of statistically significant subset data ranges.”]; [cl.7 lns 5-20: “In one implementation, for example, a threshold may be determined based off the sum of the non-null values, such as an average, and non-null values exceeding the average (or twice the average, or 1.5 times the average) may be reduced to such a threshold.” Where normalization is used to define sets.]). 

As per claim 9, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein: the first function comprises a first regression analysis, wherein variables for the first regression analysis include a frequency at which the respective stateful data for the test content originated from a given household and a number of the respective stateful data for the test content that originated from the given household; and the second function comprises a second regression analysis, wherein variables for the second regression analysis include a frequency at which the respective stateful data for the control content originated from a given household and a number of the respective stateful data for the control content that originated from the given household (Lewis [cl.8 lns 1-48: “In another implementation, the system may calculate a p-value from the weighted, normalized scores for a plurality of subsets (which may or may not include all of the subsets) in the test data and control data (e.g. calculating a mean and standard deviation for subset scores in each of the data sets, and then calculating a Pearson correlation coefficient based on the calculated mean and standard deviations).”]; See also Chandler [0021: “Demographic information may include age, sex, income, parental status, and geographic location, for instance.” . . . 0023: “The simulation proceeds for each site by segregating the users (i.e., cookies) recorded to have visited that site into groups, to generate "buckets" or "bins" of users.”] where first and second functions are repeated.). 

As per claim 10, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein: the first function filtering the respective stateful data for the test content based on a frequency at which the respective stateful data for the test content originated from a given household or a number of the respective stateful data for the test content that originated from the given household; and the second function filtering the respective stateful data for the control content based on a frequency of which the respective stateful data for the control content originated from a given household or a number of the respective stateful data for the control content that originated from the given household (Lewis [cl.8 lns 1-48: “In another implementation, the system may calculate a p-value from the weighted, normalized scores for a plurality of subsets (which may or may not include all of the subsets) in the test data and control data (e.g. calculating a mean and standard deviation for subset scores in each of the data sets, and then calculating a Pearson correlation coefficient based on the calculated mean and standard deviations).”]; See also Chandler [0021: “Demographic information may include age, sex, income, parental status, and geographic location, for instance.” . . . 0023: “The simulation proceeds for each site by segregating the users (i.e., cookies) recorded to have visited that site into groups, to generate "buckets" or "bins" of users.”]). 

As per claim 11, rejection for claim 2 is incorporated and further Lewis discloses The method of claim 2, wherein determining an incrementality based on the uncorrupted impressions made corresponding to the test content and uncorrupted impressions made corresponding to the control content comprises:
determining a first conversion rate of the uncorrupted impressions made corresponding to the test content: determining a second conversion rate of the uncorrupted impressions made corresponding to the control content: and determining the incrementality based on the first conversion rate and the second conversion rate (Lewis [cl.8 lns 1-20: “In another implementation, the system may calculate a p-value from the weighted, normalized scores for a plurality of subsets (which may or may not include all of the subsets) in the test data and control data (e.g. calculating a mean and standard deviation for subset scores in each of the data sets, and then calculating a Pearson correlation coefficient based on the calculated mean and standard deviations).”]).

As per claim 21, rejection for claim 12 is incorporated and further Lewis discloses The non-transitory computer-readable medium of claim 12, wherein the respective stateful data in the full data set comprises an HTTP cookie comprising an aggregation value, and wherein extracting the test data set and the control data set is based on the aggregation value (Lewis [cl.16 lns 50-67: Cookie use] See Chandler [0020-0026: Cookie use]).

As per claim 22, rejection for claim 12 is incorporated and further Lewis discloses The non-transitory computer-readable medium of claim 12, wherein extracting the test data set and the control data set is based on an item included in an HTTP cookie (Lewis [cl.16 lns 50-67: Cookie use] See Chandler [0020-0026: Cookie use]).

Claims 12-14 and 16-20 are the CRM claims similar to method claims 2-4 and 6-10. Claims 12-14 and 16-20 are all rejected similarly to claims 2-4 and 6-10. In addition, Lewis teaches CRM (Lewis [cl.9 lns 60-67]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raab et al. (US 20150032533) – Teaches verification of fraud or invalid clicks on impressions with location and statistical analysis.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 12/15/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156